Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 19 December 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa.
Washington 19. Decr: 1806.

I wrote you yesterday that little Walter had been again very ill the night before; but was better—He continued so untill the Evening—Dr: Weems had been sent for the night before last; but was gone to Alexandria, to attend Mrs: Merry, who is ill of a fever—On his return he came to Mr: Hellen’s, and pronounced that the child had the hives, but did not think him in any danger—He was so well that your Mamma, and the girls all spent the Evening at Dr: Thornton’s, where I attended them—When we got home last Night, we found that Dr: Weems was there: and the child in great danger—The Dr: remained with him the whole Night; but could procure no relief for him—When I came to the Capitol this morning, he was barely living, and I am apprehensive he has ere the moment I am now writing been released from all his sufferings—The distress of Mr: & Mrs: Hellen, as you readily conceive is great.—I can only add that I am ever faithfully your’s.

John Quincy Adams.5. O’Clock P.M.—
As long as a possibility remained of a favourable turn, I kept my letter open—The child has just expired, almost without a groan—Your Mamma is at Mr: Boyd’s, with Mrs: Hellen’s infant—
Adieu my dearest friend—
